                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    ROY WILMOTH, JR., et al.,

           Plaintiffs,

           v.                                        Case No. 19-cv-03556-RCL

    ALEX AZAR, in his capacity as Secretary of
    the United States Department of Health and
    Human Services,

           Defendant.


                         PLAINTIFFS’ OPPOSITION TO MOTION TO STAY


          Plaintiffs Roy Wilmoth, Jr., Edwin R. Banks, and Maureen Piekanski (collectively,

“Plaintiffs”) file their Opposition to the Secretary’s motion to stay. 1 The gist of the Secretary’s

motion is that the Secretary believes that his motion will be granted and, therefore, that neither

briefing on the pending motion for summary judgment nor production of the Certified

Administrative Record should proceed. The Secretary further argues that a stay is appropriate

because the Secretary will not abide by the parties’ prior agreement or the Court’s Scheduling

Order in any event.

          These, and the Secretary’s other comments, are without merit and the motion to stay should

be denied.

                                          BACKGROUND

          This case was filed on November 26, 2019 and the Secretary was served, at the latest, on

December 4, 2019. As noted in the Complaint, each of the Plaintiffs is suffering from a particularly



1
    Despite multiple requests by Plaintiffs, the Secretary declined to withdraw his motion to stay.
lethal form of brain cancer. Each of the Plaintiffs previously litigated, and won, the issue of

whether their brain cancer treatment is a covered benefit. The Plaintiffs contend that the Secretary

is improperly forcing Plaintiffs to re-litigate the matter time and again. Accordingly, as set forth

in the Complaint, the Plaintiffs assert that the Secretary is barred by collateral estoppel from

denying coverage for their treatment.

       As provided for by the Federal and Local Rules of Civil Procedure, concurrent with the

Complaint, Plaintiffs served a motion for summary judgment attaching all the evidence needed to

address the issues presented in Plaintiffs’ motion for summary judgment. Because the motion

turns on collateral estoppel, the evidence in support of the motion is the final, favorable decision(s)

the Plaintiffs received in earlier cases and the decisions on the denied claims. Of course, the prior

final decisions are not part of the Record in the appealed cases. In the appealed cases, the only

relevant information is the decisions denying coverage.

       Given service of the motion for summary judgment on December 4, 2019, pursuant to

LCvR 7(b), any opposition would have been due on December 18, 2019. When no opposition or

appearance was made by December 27, 2019, Plaintiffs’ counsel contacted the U.S. Attorney’s

Office. Subsequently, it was determined that an Assistant United States Attorney (AUSA) had

only been assigned on December 16, 2019 and that AUSA was unaware of the motion for summary

judgment even on December 27, 2019 (after the deadline for a response under the local rules passed

on December 18, 2019).

       The parties disagreed, inter alia, about when a response to the motion for summary

judgment had been or was due, whether the local rules precluded the filing of a motion for

summary judgment with the Complaint, the need for a certified copy of the Record to consider the

motion, etc. In order to avoid these disputes, and the potential for further delay, the parties agreed



                                                  2
on a schedule of “substantive” opposition to the motion for summary judgment as well as

production of the CAR. The agreed schedule was subsequently entered as an Order by this Court

on January 9, 2020.

                                          DISCUSSION

       The Secretary’s Position Is Without Merit

       As set forth in Plaintiffs’ opposition to the Secretary’s motion to dismiss, given the

Secretary’s objection to venue, the appropriate resolution would be for each Plaintiff’s case to be

severed and transferred to their respective districts. Thus, as these cases will proceed, the

Secretary’s basic premise that granting the Secretary’s motion to dismiss will render briefing on

Plaintiffs’ motion for summary judgment and production of the CAR moot is without basis. The

transfer of the cases should not impact the need for responsive summary judgment briefing or

production of the CAR. The transferee courts will have those materials and can choose how to

proceed with them in hand. Indeed, with the briefing complete and the CAR produced, those

courts could proceed with consideration of the motion without further delay. Proceeding in this

fashion will minimize delay.

       Of course, Plaintiffs do not dispute or challenge this Court’s power to control its docket or

proceed in whatever fashion it chooses. That said, a number of the Secretary’s procedural

arguments are inapposite or without merit. First, for the reasons set forth in Plaintiffs’ opposition

to the Secretary’s motion to dismiss, dismissal is not in the interest of justice. Thus, all the cases

discussing staying summary judgment briefing while a motion to dismiss is pending simply do not

apply. Second, nothing in the Advisory Committee Comments to FED.R.CIV.P. 56 indicate that

Plaintiffs’ motion for summary judgement was premature or “encourage” courts to prevent the

filing of a motion for summary judgment at the start of the case. Instead, the comments indicate



                                                  3
that a motion for summary judgment may be filed with the commencement of the case. Further,

the comments indicate that, depending on the facts, such a practice may or may not be appropriate

and the court can issue orders “to fit the needs of the case.” As Plaintiffs noted in their motion

for summary judgment, APA cases favor early motions for summary judgment. See American

Hospital Assoc. v. HHS, 2018 WL 577397 (D.D.C. Nov. 2, 2018) (Bates, J.) (motion for summary

judgment filed concurrently with Complaint appropriate, especially in APA cases).

       The Secretary’s argument to stay preparing and producing the CAR likewise is not

supported.   As Plaintiffs’ motion for summary judgment is founded on collateral estoppel, the

only applicable evidence needed to adjudicate the summary judgment motion is the final decisions

denying coverage as well as the non-Record prior, final, favorable decisions granting coverage.

All of this evidence was attached to the motion for summary judgment. Thus, the Secretary’s

claims regarding the CAR are difficult to credit and the Secretary has not even shown the need for

the CAR (as opposed to the final decisions denying coverage and the non-Record materials).

       The Secretary’s arguments that both the AUSA and the Secretary’s office are busy with a

significant amount of litigation does not justify further delay. Indeed, the argument supports the

reason to proceed expeditiously. Plaintiffs contend that the Secretary is multiplying the litigation

by forcing them to relitigate coverage of their brain cancer treating device, when that issue was

previously decided in each Plaintiff’s favor. In this case the Secretary has further chosen to

multiply the litigation be objecting to venue in his home district, which will result in three appeals.

Thus, what was a single case, will now become three decided by three different district judges in




                                                  4
different states.2 That the Secretary argues that he is busy is a problem of the Secretary’s own

making through his chosen litigation strategy.

          Finally, there is no merit to the Secretary’s claim that staying briefing and production will

not cause prejudice or harm the Plaintiffs. Plaintiffs alleged in the Complaint and maintain that

the forced re-litigation itself is the harm they are suffering and delay in resolution is part of that

harm. As noted, each of the Plaintiffs is suffering from a lethal form of brain cancer. Rather than

concentrating on their recovery, the Secretary has forced Plaintiffs to engage in repeated litigations

about whether they will receive the life extending treatment. Thus, avoidance of delay is critical.

          In this regard, the Secretary’s comments regarding financial hardship to Plaintiffs reflects

a lack of appreciation of the circumstances the Secretary’s improper denials places them in.

Plaintiffs need the life extending treatment on a continuing basis. There is no basis for the

Secretary’s argument that a third party will continue to provide that treatment at its own expense

indefinitely while the Secretary works to multiply the litigations regarding coverage.

          There is no reason to stay briefing on the motion for summary judgment or production of

the CAR, and doing so would prejudice Plaintiffs. The Secretary’s motion to stay should be

denied.

          The Secretary’s Motion to Stay Dishonors the Parties’ Agreement

          A particularly troubling aspect of the Secretary’s motion relates to production of the CAR

and substantively responding to Plaintiffs’ motion for summary judgment. While Plaintiffs do not



2
 Indeed, the Secretary’s objection to venue in his home district caused the dismissal of the
companion Oxenberg case. As a result, what was one case, will now become seven cases filed
across the country. Indeed, as of this writing, new cases have already been filed in California,
New York, Pennsylvania, Texas, and Wisconsin. Within days, additional cases will be filed in
Florida (two) and Ohio. Given the 5-10 fold multiplication of proceedings the Secretary’s venue
objection has caused (as well as the proceedings themselves), it is difficult to credit the
Secretary’s claims regarding avoiding expense and wasting resources.
                                                   5
believe that the CAR is needed to decide their motion for summary judgment, Plaintiffs understand

that the Secretary contends otherwise.

       In order to avoid procedural fights about responding to Plaintiffs’ motion for summary

judgment, unnecessary briefing, and further delay, Plaintiffs agreed to modify various deadlines

such that a “substantive response” to the motion for summary judgment was due on February 28,

2020 along with production of the CAR. This represented a 72-day extension on responding to

the motion for summary judgment and a 28-day extension on responding to the Complaint and

producing the CAR.

       The declaration of Ms. Roach submitted in support of the Secretary’s motion to stay reveals

that her office was not contacted about production of the CAR until January 6, 2020 - more than a

month after the Complaint was served. Ms. Roach also appears to indicate that her office informed

counsel that the CAR would not be produced until March 13, 2020 and that that production could

not be expedited. See Roach Declaration at ¶¶ 4, 7, and 8.

       Accordingly, it appears that, although the Secretary was informed that the CAR would not

be made available until March 13, 2020, the Secretary negotiated an agreement with Plaintiffs

where he agreed to produce the CAR no later than February 28, 2020. Further, the Secretary

agreed to “substantively” respond to the motion for summary judgment on that same date. Relying

on that agreement, a joint motion for an extension was filed and the Court issued a Scheduling

Order including those requirements.

       Having achieved the benefit of the parties’ bargain and delay, the Secretary asks the Court

to absolve him of his commitments. Particularly troubling is that, apparently, it was known that

the CAR could not be produced timely even before the agreement was made. Given that the same

briefing and CAR (the Secretary contends) will be needed no matter who the decision maker is,



                                                6
this is not a case where an agreement was rendered moot or impossible to perform by subsequent

developments. Instead, this is simply a case where a party made a commitment and is choosing

not to honor it.

        The prejudice to Plaintiffs is clear. First, the whole point of the prior agreement was to

avoid the addition delay and briefing that is the purpose of the Secretary’s motion to stay. Second,

given the Secretary’s arguments, the non-production of the CAR will be yet another reason the

Secretary will contend that there should be delay. Likewise, the absence of a response on the

motion for summary judgment will mean that there will be delay in consideration by the decision

maker, whomever that may be.

        The Secretary should be required to honor his agreements.

                                         CONCLUSION

        For the reasons set forth above, the Secretary’s motion to stay should be denied and

compliance with the parties’ agreement and Scheduling Order compelled.



Dated: February 11, 2020                             Respectfully submitted,


                                                     /s/Daniel Z. Herbst_____________
                                                     Daniel Z. Herbst (Bar No. 501161)
                                                     Mark D. Quist (Bar No. 1552500)
                                                     REED SMITH LLP
                                                     1301 K Street, NW
                                                     Suite 100-East Tower
                                                     Washington, DC 20005
                                                     (202) 414-9232
                                                     (202) 414-9184
                                                     dherbst@reedsmith.com
                                                     mquist@reedsmith.com




                                                 7
    and


    PARRISH LAW OFFICES
    James C. Pistorino (Admitted Pro Hac Vice)
    788 Washington Road
    Pittsburgh, PA 15228
    Telephone: (412) 561-6250
    Facsimile: (412) 561-6253
    james@dparrishlaw.com

    Attorneys for Plaintiffs




8
                                CERTIFICATE OF SERVICE
       I hereby certify that on February 11, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send a notice of this electronic filing

to all counsel of record.



                                                     /s/ Daniel Z. Herbst
                                                     Daniel Z. Herbst




                                                9
